Exhibit CONTINENTAL AIRLINES, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS) Nine Months Years Ended December 31, Ended September 30, 2009 2008 2007 2006 2005 2004 Earnings: Earnings (Loss) Before Income Taxes and Minority Interest (367) (695) 556 361 (75) (455) Less: Undistributed Earnings (Losses) of Equity Investees - 9 18 36 62 66 Plus: Interest Expense 274 376 393 409 417 395 Capitalized Interest (25) (33) (27) (18) (12) (14) Amortization of Capitalized Interest 27 35 36 40 40 39 Portion of Rent Expense Representative of Interest Expense 691 934 917 969 906 856 600 608 1,857 1,725 1,214 755 Fixed Charges: Interest Expense 274 376 393 409 417 395 Portion of Rent Expense Representative of Interest Expense 691 934 917 969 906 856 Total Fixed Charges 965 1,310 1,310 1,378 1,323 1,251 Coverage Adequacy (Deficiency) (365) (702) 547 347 (109) (496) Coverage Ratio N/A N/A 1.42 1.25 N/A N/A
